        Case 2:19-cv-00079-DB Document 104 Filed 08/12/20 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8
 9                             UNITED STATES DISTRICT COURT

10                            EASTERN DISTRICT OF CALIFORNIA

11
12 SAMUEL KOLB, J.K., by and through his     CASE NO: 2:19-cv-00079-DB
     Guardian ad Litem, KARIN KOLB, and
13 KARIN KOLB,                               ORDER RE PLAINTIFFS’ UNOPPOSED
                                             REQUEST TO FILE REDACTED
14               Plaintiff,                  STATEMENT OF DISPUTED FACTS IN
15         v.                                SUPPORT OF OPPOSITION TO
                                             DEFENDANTS’ MOTION FOR SUMMARY
16 COUNTY OF PLACER; DEPUTY CURTIS           JUDGMENT AND TO FILE UNDER SEAL
     HONEYCUTT, and DOES 1-10,               EXHIBITS 89 AND 90 (L.R. 140 and 141)
17 INCLUSIVE,
                                             Hon. Deborah Barnes
18               Defendants.
19
20
21
22
23
24
25
26
27
28
         Case 2:19-cv-00079-DB Document 104 Filed 08/12/20 Page 2 of 2


 1            Good cause appearing, IT IS HEREBY ORDERED that plaintiffs’ unopposed request to

 2 redact and to seal documents submitted August 7, 2020 is granted as follows:
 3            1. Plaintiffs shall file a minimally redacted version of their Statement of Disputed Facts In

 4 Support of Opposition to Defendants’ Motion for Summary Judgment, specifically redacting boxes
 5 numbered 22, 23, 33, 37, and 38.
              2.    Plaintiffs’ unredacted Statement of Disputed Facts In Support of Opposition to
 6
     Defendants’ Motion for Summary Judgment shall be filed under seal.
 7
              3. Plaintiffs’ Exhibits 89 and 90 shall be filed under seal.
 8
     Dated: August 11, 2020
 9
10
11
12
13
14
15
16
17
     DLB:9
18   DB/orders.consent/kolb0079.seal or


19
20
21
22
23
24
25
26
27
28
